                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

HANNAN RIBIYOU                 )            CIVIL NO. 19-00379 JMS-KJM
KABUKSHIKIGAISHA,              )
                               )            ORDER GRANTING PLAINTIFF
               Plaintiff,      )            HANNAN RIBIYOU
                               )            KABUSHIKIGAISHA’S MOTION FOR
     vs.                       )            A PRELIMINARY INJUNCTION
                               )
AGU RAMEN, LLC; HISASHI        )
TEDDY UEHARA; and AGU          )
ISENBERG, LLC,                 )
                               )
               Defendants.     )
_______________________________)

                 ORDER GRANTING PLAINTIFF HANNAN
                     RIBIYOU KABUSHIKIGAISHA’S
                MOTION FOR A PRELIMINARY INJUNCTION

      On July 12, 2019, Plaintiff Hannan Ribiyou Kabushikigaisha (“Plaintiff”)

filed a Motion for a Preliminary Injunction (“Motion”). ECF No. 4. On July 22,

2019, Defendants Agu Ramen, LLC, Hisashi Teddy Uehara, and Agu Isenberg,

LLC (collectively, “Defendants”) filed their Memorandum in Opposition to the

Motion (“Opposition”). ECF No. 25. On July 26, 2019, Plaintiff filed its Reply.

ECF No. 26.

      On August 14, 2019, the parties consented to having this Court decide the

Motion. See ECF No. 35. With the parties’ agreement, the Court elected to decide

this matter without a hearing pursuant to Rule 7.1(c) of the Local Rules of Practice
for the United States District Court for the District of Hawaii. After carefully

considering the memoranda, arguments, and the record in this case, the Court

GRANTS the Motion for Receiver for the reasons set forth below.

                                  BACKGROUND

      On July 12, 2019, Plaintiff filed an Ex Parte Motion for Temporary

Restraining Order (“TRO Motion”). ECF No. 4. On July 15, 2019, the district

court issued an order granting the TRO Motion and a temporary restraining order

(“07/15/2019 Order”). ECF No. 16. The instant Motion is based on the same facts

and arguments as the TRO Motion. 1 The Court thus recites the following facts

from the district court’s 07/15/2019 Order and includes additional facts as

necessary to decide the Motion.

A.    Factual Background

      Plaintiff is 90% owner of AGUPlus, LLC (“AGUPlus”), with the remaining

10% owned by Defendant Agu Ramen, LLC (“Agu Ramen”). Defendant Hisashi

Teddy Uehara (“Defendant Uehara”) is Agu Ramen’s sole member and manager.

AGUPlus operated six Agu Ramen restaurants in Hawaii, all located on Oahu.

AGUPlus is not a party to this lawsuit.




1
  Although the court has addressed the TRO Motion and instant Motion as
separate motions, Plaintiff filed its requests for a temporary restraining order and a
preliminary injunction in a single, consolidated motion. See ECF No. 4.

                                          2
      Effective July 28, 2016, Plaintiff and Defendant Uehara (on behalf of Agu

Ramen) executed an “AGUPlus LLC Second Amended and Restated Operating

Agreement” (“Operating Agreement”). 2 Pursuant to Article 4.1, the following

matters, among others, required the unanimous vote of both Plaintiff and Agu

Ramen: the dissolution of AGUPlus; the merger or consolidation of AGUPlus

with any other organization; the participation in other business entities or the

creation of other business entities, or the creation of any subsidiary, affiliated

organization, or other legal entity; the approval of AGUPlus’ engagement in any

new restaurant or branch; the filing of bankruptcy; and any financing extended to

AGUPlus in excess of $50,000.

      In late 2018, AGUPlus began to experience financial distress. As a result,

Plaintiff and AGUPlus executed a Capital Infusion Agreement, whereby Plaintiff

invested an additional $1,401,820 into AGUPlus, with that investment increasing

Plaintiff’s ownership interest to 90%. This infusion of cash, however, was

insufficient. For example, Plaintiff recently learned that AGUPlus had not paid its

employees and is under investigation by the Hawaii Department of Labor.

AGUPlus had also received notices of default for three of the Oahu restaurants in

early- to mid-June 2019.



2
  At the time the parties executed the Operating Agreement, Plaintiff owned 60%
of AGUPlus and Agu Ramen owned the remaining 40%.

                                           3
      On June 22, 2019, Defendant Agu Isenberg, LLC (“Agu Isenberg”)

registered with the State of Hawaii’s Department of Commerce and Consumer

Affairs, with its manager listed as Grant K. Kidani, Esq. In a June 26, 2019 email

to various individuals, Defendant Uehara wrote that “AGU Isenberg is proceeding

onward with a new commitment by new investors that support all of you; thank

you for your continued patience and commitment as we move forward. Your

support is appreciated!”

      The next day, on June 23, 2019, Defendant Uehara sent an email to Chris

Young of Automatic Data Processing stating that, effective July 1, 2019, Agu

Isenberg is under a “new owner,” that payroll should be under a different company

from AGUPlus, and that “[w]e need to change account.” Subsequently, in a July 1,

2019 email, with the subject line, “bank account,” Defendant Uehara wrote: “New

bank account number at FHB, with the account number listed (but redacted in the

copy submitted to the court).”

      On July 8, 2019, in response to Plaintiff’s July 5, 2019 cease and desist

letter, Defendant Uehara stated that his actions were “taken in the best interest of

AGU” and that, “[j]ust to clarify, though Isenberg may be under a different entity, I

consider it AGU property.” Plaintiff contends that it did not authorize the creation

of Agu Isenberg or the transfer of ownership of the AGUPlus Isenberg Street

restaurant location (“Isenberg Location”) to Agu Isenberg.


                                          4
B.    Procedural Background

      On July 12, 2019, Plaintiff filed its Complaint against Defendants based on

diversity jurisdiction under 28 U.S.C. § 1332. The Complaint asserts claims

against Defendants for their alleged improper handling of AGUPlus’ assets and

operations. Specifically, the Complaint asserts the following claims against Agu

Ramen and Defendant Uehara: (1) Count I – Breach of Fiduciary Duty; (2) Count

III – Breach of Contract: Operating Agreement; (3): Count V – Intentional

Misrepresentation/Nondisclosure; (4) Count VI – Fraud and Fraudulent Transfer;

and (5) Count VII – Constructive Fraud. The Complaint asserts the following

claims against all Defendants: (1) Count VIII – Civil Conspiracy; (2) Count IX –

Unjust Enrichment; and (3) Count XI – Injunctive Relief.3

      In addition, Count II of the Complaint asserts a claim against Agu Ramen

for Expulsion of Member Pursuant to Hawaii Revised Statutes (“HRS”) § 428-409.

Count IV of the Complaint asserts a claim against Agu Isenberg for Tortious

Interference with Contractual Relations. Plaintiff prays for relief in the form of

monetary damages, declaratory relief, and injunctive relief.

      On July 15, 2019, the district court issued its 07/15/2019 Order, which

enjoins Defendants from: (1) taking actions to transfer the operations and/or assets


3
 On September 17, 2019, this Court dismissed without prejudice Count X of the
Complaint, which asserted a claim for accounting against all Defendants. See ECF
No. 49 at 15-16.

                                          5
of AGUPlus’ Isenberg Location to Agu Isenberg without Plaintiff’s consent;

(2) taking any actions to transfer or sell the operations and/or assets of AGUPlus

without Plaintiff’s consent; (3) depositing the revenues from the operation of the

Isenberg Location, and any of the other AGUPlus restaurant locations, in bank

accounts that are not in the name of and/or in control of AGUPlus; (4) closing any

of AGUPlus’ restaurant locations without Plaintiff’s consent; (5) executing or

amending any agreements that are material to AGUPlus’ business, including any

leases for any of its restaurant locations and/or supply agreements, or engaging in

negotiations with third-parties to amend such agreements without Plaintiff’s

consent; and (6) borrowing additional funds under existing loans, obtaining new

loans from lenders on behalf of AGUPlus or its subsidiary, encumbering or

securing any new or existing loans by granting security interests in assets of

AGUPlus without Plaintiff’s consent. See ECF No. 16 at 8-9. The Motion seeks a

preliminary injunction enjoining Defendants from the same foregoing actions.

      On October 2, 2019, this Court held a status conference regarding the

Motion (“10/02/2019 Status Conference”), where the parties’ counsel indicated

that, for purposes of the Motion, there has been no change in circumstances since

the district court issued its 07/15/2019 Order.




                                          6
                                LEGAL STANDARD

      “A preliminary injunction is an extraordinary and drastic remedy never

awarded as of right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008);

see also Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (per curiam)) (“A preliminary injunction is

‘an extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.’”). “The purpose of

a preliminary injunction is to preserve the status quo if the balance of equities so

heavily favors the moving party that justice requires the court to intervene to

secure the positions until the merits of the action are ultimately determined.”

Jones v. Shinn, Civil No. 14-00231 LEK/BMK, 2014 WL 2468481, at *1 (D. Haw.

June 2, 2014) (citing Univ. of Tex. V. Camenisch, 451 U.S. 390, 395 (1981)).

      “To warrant a preliminary injunction, [the plaintiff] must demonstrate that it

meets all four of the elements of the preliminary injunction test established in

[Winter.]” DISH Network Corp. v. F.C.C., 653 F.3d 771, 776 (9th Cir. 2011).

Under Winter, a plaintiff seeking a preliminary injunction must establish “(1) that

he is likely to succeed on the merits, (2) that he is likely to suffer irreparable harm

in the absence of preliminary relief, (3) that the balance of equities tips in his favor,

and (4) that an injunction is in the public interest.” Toyo Tire Holdings of Ams.




                                           7
Inc. v. Con’l Tire N. Am., Inc., 609 F.3d 975, 982 (9th Cir. 2010) (citing Winter,

555 U.S. at 7).

      “[I]f a plaintiff can only show that there are ‘serious questions going to the

merits’—a lesser showing than likelihood of success on the merits—then a

preliminary injunction may still issue if the ‘balance of hardships tips sharply in

the plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell

Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting

All. For the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)).

Preliminary injunctive relief should always be denied, however, if the probability

of success on the merits is low. See Johnson v. Cal. State Bd. of Accountancy, 72

F.3d 1427, 1430 (9th Cir. 1995) (stating that “even if the balance of the hardships

tips decidedly in favor of the moving party, it must be shown as an irreducible

minimum that there is a fair chance of success on the merits” (citation omitted)).

                                    DISCUSSION

      As set forth above, Plaintiff’s request for a preliminary injunction is based

on the same arguments and evidence that Plaintiff submitted in its TRO Motion.

For the same reasons the district court articulated in its 07/15/2019 Order, this

Court finds that Plaintiff has established all four Winter factors for a preliminary

injunction.




                                           8
         First, Plaintiff has demonstrated that it is likely to succeed on the merits.

Plaintiff’s Motion establishes that Defendant Uehara caused the formation of Agu

Isenberg with the intent to operate it as a restaurant separate from AGUPlus,

LLC’s restaurants. Defendant Uehara also created a separate bank account for

AGUPlus, LLC’s Isenberg Location. Moreover, Defendant Uehara indicated to

third-parties that the Isenberg Location’s payroll should not be under the same

account as AGUPlus, LLC’s. As the district court found in its 07/15/2019 Order,

“the fair inference from the evidence presented is that, without Plaintiff’s

knowledge or permission, [Defendant] Uehara has taken control of the [Isenberg

Location] for his own financial interest.” ECF No. 16 at 7. Defendant Uehara’s

actions were without Plaintiff’s approval, as required under the Operating

Agreement, and inconsistent with the rights of a 10% interest member. See id.

The Court thus finds that Plaintiff has established a likelihood of success on its

claims for breach of fiduciary duty, breach of contract, unjust enrichment, and

fraud.

         Second, Plaintiff has demonstrated that it is likely to suffer irreparable harm

in the absence of a preliminary injunction that precludes transfer of the Isenberg

Location (and the assets thereto) to Agu Isenberg. This Court agrees with the

district court’s assessment of the potential irreparable harm to Plaintiff absent

preliminary relief:


                                             9
       Should AGU Isenberg not be enjoined as requested by Plaintiff,
       Plaintiff would lose the right to carry on its lawful business pursuant
       to the terms of the Operating Agreement and would almost certainly
       lose goodwill. In particular, because AGUPlus is facing serious
       financial difficulties and is being investigated by the Hawaii
       Department of Labor, the hijacking of its business would cause
       irreparable harm to Plaintiff.

ECF No. 16 at 8.

       Third, the Court finds that the balance of the equities tip in favor of Plaintiff.

“[A] court weighing the balance of the equities ‘must identify the possible harm

caused by the preliminary injunction against the possibility of harm caused by not

issuing it.’” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., Civil No. 12-

00064 LEK-KSC, 2012 WL 381209, at *7 (D. Haw. Feb. 3, 2012) (quoting Univ.

of Haw. Prof’l Assembly v. Cayetano, 183 F.3d 1096, 1108 (9th Cir. 1999)). As

set forth above, Plaintiff is likely to suffer irreparable harm without a preliminary

injunction in place. By contrast, Defendants are not likely to suffer harm from a

preliminary injunction that mirrors the existing temporary restraining order, as it

would simply require the parties to conduct themselves in accordance with the

Operating Agreement and preserve AGUPlus, LLC’s ownership interest in the

Isenberg Location. Accordingly, the balance of the equities tips in favor of

Plaintiff.

       Fourth, for the same reasons the Court finds that the irreparable harm factor

and the balancing of the equities factor weigh in favor of granting the Motion, the


                                           10
Court finds that granting the Motion is in the public interest. “Again, absent taking

action, Defendants would be permitted to hijack Plaintiff’s legitimate business,

contrary to the Operating Agreement, without consequence.” ECF No. 16 at 8.

      After carefully considering the four Winter factors, the Court finds that a

preliminary injunction is appropriate under the circumstances. The Court thus

grants the Motion.

      Defendants’ Opposition argues, among other things, that the Capital Infusion

Agreement constitutes a valid and enforceable settlement agreement between

Plaintiff and AGUPlus, and thus Plaintiff’s claims in this case are barred, ECF No.

25 at 22-24. For the same reasons the district court articulated in its 07/15/2019

Order, the Court finds that the Capital Infusion Agreement provides no relief to

Defendants for purposes of the Motion. Defendants’ remaining arguments fail to

persuade the Court that Plaintiff has not established grounds for a preliminary

injunction.

                                  CONCLUSION

      Based on the foregoing, the Court GRANTS Plaintiff’s Motion for a

Preliminary Injunction (ECF No. 4). Defendants are enjoined from engaging in the

same conduct set forth in the district court’s July 15, 2019 Temporary Restraining

Order. See ECF No. 16 at 8-10. Specifically, Defendants Agu Ramen, LLC,




                                         11
Hisashi Teddy Uehara, Agu Isenberg, LLC, and anyone acting by, through, or in

active concert with them, are hereby restrained and enjoined from:

              1.    Taking actions to transfer the operations and/or assets of the

AGUPlus, LLC restaurant located at 925 Isenberg Street, Honolulu, Hawaii 96826

(the “Isenberg Location”) to Agu Isenberg, LLC without Plaintiff’s authorization

or consent;

              2.    Taking any actions to transfer or sell the operations and/or

assets of AGUPlus, LLC without Plaintiff’s authorization or consent;

              3.    Depositing the revenues from the operation of the Isenberg

Location, and any of the other AGUPlus, LLC restaurant locations, in bank

accounts that are not in the name and/or control of AGUPlus, LLC;

              4.    Closing any of AGUPlus, LLC’s restaurant locations without

Plaintiff’s authorization or consent;

              5.    Executing or amending any agreements that are material to

AGUPlus, LLC’s business, including leases for any of its restaurant locations

and/or supply agreements, or engaging in negotiations with third parties to amend

such agreement without Plaintiff’s authorization or consent; and

              6.    Borrowing additional funds under existing loans, obtaining new

loans from lenders on behalf of AGUPlus, LLC or its subsidiary, encumbering or




                                         12
securing any new or existing loans by granting security interests in assets of

AGUPlus, LLC without Plaintiff’s authorization or consent.

         This preliminary injunction shall take effect upon entry of this Order and

shall remain in effect until the entry of judgment in this matter or by order of the

Court.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, October 31, 2019.




                                     Kenneth J. Mansfield
                                     United States Magistrate Judge



Hannan Ribiyou Kabushikigaisha v. Agu Ramen, LLC, et al., Civil No. 19-00379 JMS-KJM:
Order Granting Plaintiff’s Motion for a Preliminary Injunction




                                           13
